29 So. 3d 471 (2010)
Lancelot Uriley ARMSTRONG, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-989.
District Court of Appeal of Florida, Fourth District.
March 24, 2010.
Lancelot Uriley Armstrong, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 2010 WL 455506.

ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
This case is before us on remand from the Florida Supreme Court. On the authority of Roesch v. State, 633 So. 2d 1 (Fla.1993), we affirm the trial court's order denying the appellant's motion that he be furnished public records at state expense.
GROSS, C.J., WARNER and CIKLIN, JJ., concur.